Citation Nr: 9914651	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  94-27 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
chondromalacia of the right patella, currently rated as 10 
percent disabling.

2.  Entitlement to an increased disability rating for 
chondromalacia of the left patella, currently rated as 10 
percent disabling.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to an earlier effective date for the grant of 
service connection for post traumatic stress disorder


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1971, November 1971 to October 1978, and December 
1978 to May 1981.  

This appeal arises from rating decisions of the New Orleans, 
Louisiana, Regional Office (RO).  The appeal for increased 
disability ratings arises from a rating decision of January 
1993.  The appeal for service connection for a low back 
disability and entitlement to an earlier effective date 
arises from a rating decision of August 1997.


REMAND

The record indicates that the veteran applied for Social 
Security disability benefits.  At the request of the veteran, 
the Louisiana Department of Social Services forwarded a copy 
of a psychiatric evaluation to the RO in May 1995.  However, 
the cover letter forwarding the examination report does not 
show that the enclosed examination report constituted all of 
the medical evidence used for any Social Security 
determinations.  Therefore, this case must be returned to the 
RO to request copies of all of the medical records used by 
the Social Security Administration for any disability 
determinations that have been made.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).

The claims file contains a cover letter for an April 1998 
supplemental statement of the case.  This cover letter was 
received at the RO in May 1998 with a statement by the 
veteran.  However, the claims file does not contain the April 
1998 supplemental statement of the case.  Without this 
document, the Board of Veterans' Appeals (Board) is unable to 
determine which issues were addressed or the appeal status of 
certain issues.  Therefore, this case must be returned to the 
RO to associate the missing April 1998 supplemental statement 
of the case with the claims file.

The issue of service connection for a low back disability was 
certified to the Board.  Service connection for a back 
disability was initially denied in an August 1997 rating 
decision.  Based on the record currently before the Board, 
this issue was first addressed in the July 1998 supplemental 
statement of the case.  The veteran then had one year from 
the date of notice of the August 1997 decision or 60 days 
from the date of the July 1998 supplemental statement of the 
case in which to file a substantive appeal.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.302 (1998).  
However, the record that is currently before the Board does 
not contain any communications from the veteran or his 
representative concerning the issue of service connection for 
a low back disability within the time periods allowed.  
Accordingly, based on the record currently before the Board, 
an appeal of this issue has not been perfected.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.200 (1998).

Since an appeal of the issue of service connection for a low 
back disability has not been perfected, the Board does not 
have jurisdiction to consider it.  This remand serves as 
notice to the veteran and his representative that an appeal 
of this issue has not been perfected and the Board intents to 
dismiss the appeal of this issue.  The veteran and 
representative may submit argument related to this proposed 
dismissal to the RO.  The Board is precluded from deciding 
the appeal on this basis in the first instance.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board recognizes, as 
noted above with regard to the missing April 1998 
supplemental statement of the case, that the record is not 
complete and that association of the missing supplemental 
statement of the case with the claims file may change the 
appeal status of this issue.  However, as the record before 
the Board currently stands, the Board does not have 
jurisdiction to consider the issue of service connection for 
a low back disability.

The August 1997 rating decision granted service connection 
for post traumatic stress disorder (PTSD) with a 30 percent 
disability rating assigned, effective from November 1996.  In 
a statement from the veteran, received in December 1997, the 
veteran indicated that the effective date should have been in 
September 1992.  A statement that was received in May 1998 
indicates disagreement with the effective date for the 30 
percent rating for PTSD.  The record does not indicate that a 
statement of the case has been provided to the veteran and 
his representative on this issue.  Therefore, this case must 
be returned to the RO for issuance of a statement of the case 
if the April 1998 supplemental statement of the case is not 
available for association with the claims file or does not 
address this issue.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1998), as set forth in 
Littke v. Derwinski, 1 Vet.App. 90 (1990), requires that the 
VA accomplish additional development of the evidence if the 
record currently before it is inadequate.  

Accordingly, the case is REMANDED for the following:

1.  The RO should request that the Social 
Security Administration provide a legible 
copy of any disability determination(s) 
made concerning the veteran, and provide 
legible copies of the medical evidence 
used for such determination(s). 

2.  The RO should locate or obtain from 
other sources the April 1998 supplemental 
statement of the case and associate it 
with the claims file.  If the RO is 
unable to associate this document with 
the claims file, the RO should document 
the reasons and associate such 
documentation with the claim file.  

3.  The RO should provide the veteran and 
the representative with a statement of 
the case addressing the issue of 
entitlement to an earlier effective date 
for the grant of service connection for 
PTSD and the 30 percent rating.  This 
issue should only be returned to the 
Board if the veteran perfects an appeal 
to the issue.  If the April 1998 
supplemental statement of the case is 
associated with the claims file and 
addresses the issue of an earlier 
effective date, a statement of the case 
is not necessary and the issue should be 
returned to the Board for further 
consideration.

4.  The RO should receive any additional 
argument from the veteran or his 
representative related to the proposed 
dismissal of the issue of service 
connection for a low back disability.  
Any additional argument should be 
forwarded to the Board.  The RO need take 
no additional action on this issue.  
However, if the April 1998 supplemental 
statement of the case addresses the issue 
of service connection for a low back 
disability and the record indicates that 
an appeal has been perfected, the RO 
should consider any additional evidence 
that may be received related to this 
issue and determine whether the claim can 
be granted.

5.  Following completion of the above, 
the RO should again review the veteran's 
increased rating claims and determine 
whether increased disability ratings for 
chondromalacia of the right and left 
patella can be granted.  The RO should 
conduct any additional evidentiary 
development related to any of the 
appealed issues that is deemed necessary.

If a decision remains adverse to the veteran, he and his 
representative should be provided with a supplemental 
statement of the case and be apprised of the applicable 
period of time within which to respond.  The case should then 
be returned to the Board for further consideration, as 
appropriate.

With the exception of the proposed dismissal of the issue of 
service connection for a low back disability, the Board 
intimates no opinion as to the outcome of this case.  The 
veteran need take no action unless so informed.  The purposes 
of this REMAND are to obtain additional evidence and to 
ensure compliance with due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


